Citation Nr: 1523428	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1986 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD, initially assigning a 30 percent disability rating.  The Veteran had filed a claim for service connection for PTSD on February 27, 2008.  The Veteran testified at a March 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire initial rating period from February 27, 2008, PTSD has been characterized by social and occupational impairment with deficiencies in most areas.

2. For the entire initial rating period from February 27, 2008, PTSD has not more nearly approximated total social and occupational impairment.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD have been met for entire the initial rating period from February 27, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, private treatment records, relevant VA examination reports, Social Security Administration (SSA) records, and written statements by the Veteran, his father, mother, and sister in support of the current appeal.  

In June 2009, VA provided the Veteran with a VA medical examination to help determine the severity of the Veteran's PTSD.  The Board finds that the June 2009 VA examination report is adequate for VA rating purposes because it was written after an interview with the Veteran, examination of the Veteran, and contains findings regarding the severity of the Veteran's PTSD supported by clinical data,.  

In March 2014, the authorized representative stated that, if the Board is unable to grant the higher rating for PTSD, the Board should remand the appeal for an updated examination because the most recent VA PTSD examination was in 2009.  The representative wrote that, where a veteran claims a disability is worse and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Olson v. Principi, 3 Vet.App. 480, 482 (1992).  See March 2014 VA Form 646.  The representative's statement is that the Veteran feels his PTSD has worsened, but does not indicate a time frame during which such purported worsening occurred, nor does it represent what the Veteran may have said sufficiently to compare whether the Veteran has asserted worsening since the last VA examination.  The Veteran's own testimony, which is evidence in this case and not just a general contention, does not suggest worsening of symptoms since the last VA examination.  During the March 2015 Board hearing, the Veteran stated that PTSD symptoms have been the same since 2008.  The record contains medical evidence and lay assertions created and received after 2009 that are adequate to rate the PTSD.  The Veteran has asserted that a 50 percent disability rating is warranted for the service-connected PTSD, but the Board is resolving doubt in favor of the Veteran and is granting a 70 percent rating.  Accordingly, a remand for an updated VA examination is unnecessary.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Id.  The Board has considered whether staged rating is warranted in this case, and finds that the severity of the Veteran's PTSD on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  During the March 2015 Board hearing, the Veteran stated that PTSD symptoms have been the same since 2008.  See March 2015 Board hearing transcript.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for PTSD 

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The Veteran disagreed with the 30 percent initial disability rating assigned for the service-connected PTSD.  The Veteran contends that symptoms of PTSD warrant a higher rating of 50 percent.  See April 2010 NOD; April 2011 VA Form 9.  During the March 2015 Board hearing, the Veteran stated that he has suspiciousness, anger, depression, and anxiety.  The Veteran also testified that he has divorced his first wife and had a personal protection order against him from his ex-wife.  The Veteran indicated that he has held his ex-wife by the throat, and had her in a head lock and a choke hold while he was sleeping.  The Veteran also reported an incident when he held his son by the throat against a refrigerator and that he has kicked, pushed, and slapped his current girlfriend.  The Veteran testified that he forgets some words and that he stutters when he is anxious.  The Veteran stated that he last worked in 1999 due to physical limitations that resulted from an outburst of anger.  The Veteran also reported outbursts of anger with his current girlfriend including an incident when he was so angry that he jumped from a moving truck while driving.  The Veteran stated that he has poor judgment, suicidal ideation, and poor personal hygiene.  See March 2015 Board hearing transcript. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to symptoms that more nearly approximate the 70 percent rating criteria under DC 9411 for the entire initial rating period from February 27, 2008.  38 C.F.R. § 4.130.  The record reflects that during this period the Veteran had suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, neglect of personal hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  See e.g. May 2008 VA mental health record; June 2009 VA examination report; March 2014 private psychiatric examination report.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximates the criteria provided by the 70 percent rating under DC 9411 for the entire initial rating period from February 27, 2008.  38 C.F.R. § 4.130.  

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire initial rating period from February 27, 2008, the evidence has not met or more nearly approximated the criteria for a higher 100 percent disability rating for PTSD.  Id.  The record does not indicate total occupational and social impairment due to symptoms of such a severity as described for a 100 percent rating for the service-connected PTSD for the entire appeal period. 

In addition to the Veteran's testimony and statements outlined above, the Veteran's mother and sister reported that the Veteran is easily angered in situations that most people would normally handle well.  See July 2008 statements by Veteran's mother and sister.  In a May 2011 statement, the Veteran's father wrote that the Veteran was angry most of the time without apparent reason to others, quick-tempered, and uncontrollably inattentive towards others around him.  The Veteran's father indicated that the Veteran did not have any goals in life and was hard to talk to.  In a May 2011 statement, the Veteran's mother reported that the Veteran was quick-tempered and inattentive, and took unnecessary risk he regretted later. 

A May 2008 VA mental health record shows that the Veteran reported gradual decrease in executive functions, and that he struggled with anger and explosiveness, a history of violence towards others and himself but not recent, but indicated no active ideation towards self or others at that time.  However, the May 2008 VA social worker indicated that the Veteran was released from a 7-day stay at the psychiatric unit at Hadley Hospital 2 to 3 months earlier due to suicidal ideations.  The Veteran also reported one session of EMDR, which very quickly raised his rage so high that he had to stop because he was afraid of hurting the therapist.  The May 2008 VA social worker assessed a GAF score of 44 and opined that the Veteran demonstrated long standing difficulty in self-control and impulse control.  A GAF score of 44 reflects serious symptoms or any serious impairment in social, occupational, or school functioning.  

The June 2009 VA examination report shows that the Veteran reported that he had trouble with mood swings and impulsive behavior along with insomnia, nightmares, flashbacks, anxiety, and depression.  He reported that he had nightmares three times a week, along with flashbacks whenever he got upset.  The Veteran indicated that he had been married since 1991 and had two children.  The June 2009 VA examiner noted that the Veteran was recently hospitalized in a private hospital for assaultive behavior and suicidal ideations.  The Veteran reported that he had ongoing problems with his wife because of his moodiness and irritability.  The Veteran also reported a history of violence and assaultive behavior, trouble sleeping because of nightmares, and feelings of anxiousness.  During the June 2009 VA examination, the Veteran denied homicidal ideations and reported intermittent suicidal ideations.  The Veteran denied any auditory or visual hallucinations, and any inappropriate behavior.  The Veteran further reported that he had a lot of trouble controlling his mood, was involved in various fights and arguments, and previously attempted to hit his wife.  The Veteran stated that he maintained good personal hygiene and denied any problems with memory.  The Veteran indicated that he goes finishing when the weather is good, and takes his dogs for a walk. The Veteran reported that after lunch he usually does housework, including cleaning and cooking. 

Upon examination in June 2009, the VA examiner assessed that the Veteran's speech was spontaneous, affect was somewhat irritable, thought process and psychological development were goal-oriented, judgment, intelligence, and insight were fair, and mood was variable.  The Veteran was cooperative, able to perform serial sevens, and oriented well to time, place, and person.  The June 2009 VA examiner indicated that the Veteran had poor employment history and was unable to work for more than 10 years due to physical problems, including chronic back pain and hip replacement.  The June 2009 VA examiner stated that the Veteran's poor work history is due to mood swings and impulsive behavior that caused him to be unable to get along with supervisors.  The June 2009 VA examiner recorded that the Veteran had nightmares, flashbacks, moodiness, irritability, temper tantrums, anxiety, depression, suicidal ideations off and on, and insomnia.  The June 2009 VA examiner assigned a GAF score of 65, which indicates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  

In a June 2011 statement, the Veteran's wife reported that the Veteran had outbursts of anger, expressed suicide ideation, was suspicious of coworkers and friends that showed her kindness, threatened to hurt her friends and coworkers, and harassed some of her coworkers by phone.  The record reflects that in October 2010, the Veteran's ex-wife obtained a personal protection order against the Veteran due to a violent anger outburst.  

A February 2014 VA treatment record showed that the Veteran reported he becomes angered, impulsive, irritable, and has hit doors, walls, and cars due to anger outbursts.  The Veteran also reported that he continues to isolate himself, has few friends but has difficulty making friends, that his sleep is poor due to frequent nightmares, denied suicidal and homicidal ideation, but admitted transient suicidal ideation.  The February 2014 VA examiner assessed that the Veteran was cooperative and responsive, and had blunted affect, appropriate manner of dress, good hygiene, normal posture, normal motor behavior, anxious mood, logical and coherent thought process, no hallucinations, homicidal ideation or suicidal ideation, intact memory functions, and good judgement and insight.  

In a March 2014 PTSD disability benefits questionnaire (submitted by the Veteran), a private examiner found that the Veteran had depressed mood, anxiety, panic attacks more than once a week, near continuous depression affecting ability to function independently appropriately and effectively, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, flattened affect, impaired abstract thinking, disturbances to motivation and mood, difficulty establishing and maintaining effective work and social relationship, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control such as unprovoked irritability with periods of violence, spacial disorientation, persistent danger of hurting self and others.  The March 2014 private examiner noted that in December 2013, the Veteran was admitted to an inpatient psychiatric unit for stabilization of mood due to symptoms of suicidal ideation, increased depression, irritability, anger outbursts, and hopelessness.  The March 2014 private examiner also noted that the Veteran was divorced, was in a relationship with a girlfriend, who argues with him but is supportive.  The March 2014 private examiner assessed total social and occupational impairment and assigned a GAF score of 55, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

An April 2014 VA treatment record shows that the Veteran reported that he had anxiety and some depression, but denied feeling hopeless or helpless.  The Veteran also reported that he continued to live with his girlfriend and that the relationship was "okay."  The April 2014 VA examiner assessed that the Veteran was cooperative and responsive, and had an appropriate manner of dress, good hygiene, normal posture, normal motor behavior, appropriate affect, anxious mood, logical and coherent thought process, no hallucinations, homicidal ideation, or suicidal ideation, intact memory functions, and good judgement and insight.

A June 2014 VA psychiatric note shows notations by the examiner of appropriate manner of dress, good hygiene, mild level of distress, appropriate affect, anxious and depressed mood, logical and coherent thought processes, normal attention, intact memory, good judgment and insight, and adequate reality testing.  The June 2014 VA psychiatric note shows an assessment that the Veteran was not harmful to himself or others.  The June 2014 VA treatment record shows a GAF score of 55, and notations that the Veteran denied hallucinations, suicidal ideation, and homicidal ideation.    

With respect to social impairment, while the Veteran was divorced from his first wife, the record reflects that the Veteran has a girlfriend and he has reported that their relationship is "okay" despite instances when he kicked, pushed, and slapped her.  See April 2014 VA treatment record; March 2015 Board hearing transcript.  The June 2009 VA examination report reflects that the Veteran had been married since 1991 and had 2 children.  Moreover, a February 2014 VA treatment record shows that the Veteran reported that he has few friends but has difficulty making friends.  In a May 2014 letter, a VA clinical social worker wrote that, while the Veteran had depression, anger, and interpersonal and cognitive impairment, it is rare to find someone who worked as hard and as persistent in the face of frustration to find a better solution for himself and his significant others.  All of this evidence is not indicative of total social impairment as a result of PTSD symptoms.  Accordingly, the weight of the lay and medical evidence of record as outlined above demonstrates that, for the entire initial rating period from February 27, 2008, the Veteran's PTSD symptoms do not more nearly approximate total social impairment as contemplated by the 100 percent rating under DC 9411.  38 C.F.R. § 4.130.

With respect to occupational impairment, the record reflects that the Veteran is unemployed due to physical limitations that resulted from an outburst of anger.    This is inconsistent with total occupational impairment as required by the 100 percent rating for PTSD.  In fact, it tends to show occupational impairment as a result of impaired impulse control, which is a symptom contemplated by the 70 percent rating under DC 9411.  As stated above, in a May 2014 letter, a VA clinical social worker wrote that, while the Veteran had depression, anger, and interpersonal and cognitive impairment, it is rare to find someone who worked as hard and as persistent in the face of frustration to find a better solution for himself and his significant others.  This is evidence that weighs against a finding of total occupational impairment.  

VA and private treatment records during this period otherwise show that the Veteran had appropriate appearance, cooperative attitude, relevant and coherent speech, normal thought flow and content, as well as good judgment and insight.  Therefore, the weight of the lay and medical evidence of record demonstrates that, for the entire initial rating period from February 27, 2008, the Veteran's PTSD symptoms more nearly approximated occupational impairment manifested by impaired impulse control, and difficulty in adapting to stressful circumstances, including work or worklike setting, which more nearly approximates a 70 percent rating under DC 9411, and does not more nearly approximate total occupational impairment as contemplated by the 100 percent rating under DC 9411 from February 27, 2008.  38 C.F.R. § 4.130.

The Board finds that the degree of severity of the Veteran's PTSD symptoms or functional impairment as reflected by the GAF scores during the appeal period, which were assessed at 44 in a May 2008 VA treatment record, 65 in the June 2009 VA examination report, 55 in the March 2014 private examination report, and 55 in the June 2014 VA mental health treatment record, indicate from mild to serious symptoms or mild to serious difficulty in social, occupational, or school functioning.  The clinical evidence of record shows specific findings, history of symptoms, and observed symptoms and impairment more nearly approximate the criteria for a 70 percent rating under DC 9411, and do not reflect some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, or other impairment associated with a GAF score of 40 or less.  The Board finds that, from February 27, 2008, the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced mild to severe psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas, more nearly approximating the criteria for a 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130. 

In the March 2014 PTSD disability benefits questionnaire, the private examiner opined that the Veteran's psychiatric symptoms cause total occupational and social impairment; however, the Board finds that this opinion is inconsistent with the other lay and medical evidence of record including other findings by the same March 2014 private examiner.  After considering the Veteran's history and examination of the Veteran, the March 2014 private examiner assigned a GAF score of 55, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning, and is inconsistent with total social and occupational impairment.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination that is based on all the lay and medical evidence, rather than on one examiner's characterization of the degree of social and occupational impairment.    

There is no showing that the Veteran had total occupational and social impairment including symptoms such as gross impairment of thought processes or communication, persistent delusions or hallucinations, exhibited grossly inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  While the March 2014 private examiner indicated that the Veteran is a persistent danger of hurting himself or others, the private examiner did not explain how the Veteran is a persistent danger of hurting himself and others.  While the record reflects that the Veteran was hospitalized in psychiatric wards due in part to suicidal ideation, the record does not reflect that the Veteran actually attempted suicide.  During the July 2009 VA examination, the Veteran reported intermittent suicidal ideations and a July 2014 VA mental health note shows that the Veteran denied suicidal and homicidal ideations and plans; therefore, based on the Veteran's own assertions, as well as the clinical evidence of record, the Board finds that the Veteran is not a persistent danger of hurting himself.

Furthermore, the record reflects that, while the Veteran has on some occasions hit his ex-wife and his current girlfriend, this does not indicate that the Veteran is a persistent danger to hurting others.  As stated above, in a May 2014 letter, a VA clinical social worker wrote that while the Veteran had depression, anger, and interpersonal and cognitive impairment, it is rare to find someone who worked as hard and as persistent in the face of frustration to find a better solution for himself and his significant others.  Furthermore, the Veteran has consistently denied homicidal ideations and plans throughout the appeal period and reported intermittent suicidal ideation with no plan.  This is evidence that weighs against a finding that the Veteran is a persistent danger to hurting himself and others.  Finally, the June 2014 VA psychiatric note shows an assessment that the Veteran was not harmful to himself or others.  Therefore, based on the lay and medical evidence of record, the Board finds that the Veteran is not a persistent danger of hurting himself.

The Board finds that, for the entire initial rating period from February 27, 2008, the weight of the evidence does not exhibit symptomatology or total occupational and social impairment described for a 100 percent rating (i.e., gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name).  For these reasons, the Board finds that, for the entire initial rating period from February 27, 2008, the weight of the lay and medical evidence of record demonstrates that the Veteran's PTSD symptoms and social and occupational impairment are not of the severity indicated for a 100 percent ("total") rating under DC 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and occupational impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9411 specifically provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's PTSD is manifested by symptoms of chronic sleep impairment, to include as a result of nightmares, some difficulties with concentration and memory, anxiety, suspiciousness, irritability, neglect of personal hygiene, outbursts of anger, impaired impulse control, suicidal ideation, flattened affect, near-continuous depression affecting the ability to function independently, appropriately, and effectively, inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances, including work or worklike setting.  These symptoms and social and occupational impairment are part of or similar to symptoms listed under the applicable schedular rating criteria.  38 C.F.R. § 4.130.  

The schedular rating criteria specifically include ratings based on social and occupational impairment with deficiencies in most areas, as well as total occupational and social impairment due to symptoms of PTSD.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered the probative GAF scores of record, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's PTSD.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for PTSD, history of inguinal hernia, surgical scars associated with history of inguinal hernia, and surgical scars status post hernia repair. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of 

exceptional factors associated with the service-connected PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating for PTSD of 70 percent, but no higher, for the entire initial rating period on appeal from February 27, 2008, is granted.


REMAND

TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the March 2015 Board hearing, the Veteran stated that he last worked in 1999 and left his job because he got angry one day and grabbed a grinder full of material and was going to throw it and ended up with a low back injury, which rendered him unable to work.  The Veteran also testified that he has been terminated from all jobs due to anger issues.  See March 2015 Board hearing transcript.

As there is a change in the Veteran's combined disability rating resulting from the Board's grant of a 70 percent rating for PTSD, the Board is construing this evidence, specifically the March 2015 Board hearing testimony, as an informal claim for a TDIU; however, further development is necessary prior to analyzing the TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion is necessary to help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, such records and opinion should be requested.

Accordingly, the issue of TDIU is REMANDED for the following actions:

1. Provide appropriate VCAA TDIU notice that outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.

2. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the impact of service-connected disabilities on the Veteran's employability.  The service connected disabilities are PTSD, history of inguinal hernia, surgical scars associated with history of inguinal hernia, and surgical scars status post hernia repair.

The examiner should obtain from the Veteran full and current employment history and review the relevant evidence in the claims folder, to include any prior VA medical examinations.  The examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.

The examiner should provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner is asked to comment on functional limitations caused by the service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.  

3. Thereafter, the AOJ should adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a statement of the case (SOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


